Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 18 June 2021.
	ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…wherein the first memory system receives the metadata stored in each other memory system of the plurality of memory systems, wherein the metadata comprises first mapping information used for translating a logical address into a physical address, wherein the first memory system transfers the metadata to the host when power is supplied to the host and the first memory system, and wherein, when the first memory system updates or modifies the metadata, the first memory system sends a request for transferring and updating the metadata to the host.”
[Claim 2-6, 8-9 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]

(Claim 11) “…wherein the controller is notified of authority by a host to use a part of a memory included in the host after being operatively engaged with the host, wherein, when a given priority of the memory system is a preset value, 
[Claim 12-14 indicated allowable by virtue of depending from and incorporating the subject matter of claim 11.]

(Claim 15) “…receive notification of authority to use a part of a host memory included in the host; transmit metadata to the part of the host memory included in the host…receive the some of the metadata delivered in response to the request and store the some of the metadata in the at least one memory….” 
[Claim 16-20 indicated allowable by virtue of depending from and incorporating the subject matter of claim 15.]

	RESPONSE TO ARGUMENTS
Applicants’ arguments filed 8 March 2021 have been carefully and fully considered and are persuasive. The previous grounds of rejection are withdrawn. As noted supra the case is in condition for allowance. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KALPIT PARIKH/            Primary Examiner, Art Unit 2137